 



EXHIBIT 10.1
VOTING AGREEMENT
     VOTING AGREEMENT (this “Agreement”) dated as of April 4, 2007, is by and
among KOOSHAREM CORPORATION, a California corporation (“Parent”), SELECT
ACQUISITION, INC., a Delaware corporation and a wholly-owned subsidiary of
Parent (“Merger Sub”), and each Person (as defined in the Merger Agreement (as
defined below)) listed on the signature page hereof as a stockholder (each, a
“Stockholder,” and collectively, the “Stockholders”). For purposes of this
Agreement, capitalized terms used and not defined herein shall have the
respective meanings ascribed to them in the Agreement and Plan of Merger, dated
as of the date hereof (the “Merger Agreement”), by and among Parent, Merger Sub
and Ablest Inc., a Delaware corporation (the “Company”).
RECITALS
     A. Each Stockholder “beneficially owns” (as such term is defined in
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended)
and is entitled to dispose of (or to direct the disposition of) and to vote (or
to direct the voting of) the number of shares of common stock, par value $.05
per share, of the Company (the “Company Common Stock”) set forth opposite such
stockholder’s name on Schedule A hereto (such shares of Company Common Stock,
together with all other shares of capital stock of the Company acquired and
beneficially owned by any Stockholder after the date hereof and during the term
of this Agreement, being collectively referred to herein as the “Subject
Shares”).
     B. Concurrently with the execution and delivery of this Agreement, Parent
Merger Sub and the Company have entered into the Merger Agreement providing for
the merger of Merger Sub with and into the Company, with the Company continuing
as the surviving corporation in the Merger (the “Merger”), all upon the terms
and subject to the conditions set forth therein.
     C. As a condition to entering into the Merger Agreement, Parent and Merger
Sub have required that the Stockholders enter into this Agreement, and the
Stockholders desire to enter into this Agreement to induce Parent and Merger Sub
to enter into the Merger Agreement.
     D. The Board of Directors of the Company has taken all actions necessary
and within its authority such that no restrictive provision of any “fair price,”
“moratorium,” “control share acquisition,” “business combination,” “Stockholder
protection,” “interested stockholder” or other similar anti-takeover statute or
regulation, including, without limitation, Section 203 of the General
Corporation Law of the State of Delaware, or any restrictive provision of the
Certificate of Incorporation or By-Laws of the Company is, or at the Effective
Time will be, applicable to the Company, Parent, Merger Sub, the Company Common
Stock, the Merger or any other transaction contemplated by this Agreement or the
Merger Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Representations and Warranties of Each Stockholder.
     Each Stockholder, severally (and not jointly), hereby represents and
warrants to Parent as follows:
          (a) Due Authorization and Organization. With respect to each
Stockholder that is not a natural person, such Stockholder is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization (as applicable) and with respect to each
Stockholder that is a natural person, such Stockholder has the requisite
capacity to enter into this Agreement. Such Stockholder has all requisite legal
power (corporate or other) and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. This Agreement has been
duly authorized, executed and delivered by such Stockholder and constitutes a
valid and binding obligation of such Stockholder enforceable in accordance with
its terms subject to (i) bankruptcy, insolvency, moratorium and other similar
laws now or hereafter in effect relating to or affecting creditors’ rights
generally, and (ii) general principles of equity (regardless of whether
considered in a proceeding at law or in equity).
          (b) No Conflicts. (i) No filing by such Stockholder with any
Governmental Entity (other than an amended Schedule 13D), and no authorization,
consent or approval of any other Person is necessary for the execution of this
Agreement by such Stockholder or the consummation by such Stockholder of the
transactions contemplated hereby and (ii) none of the execution and delivery of
this Agreement by such Stockholder, the consummation by such Stockholder of the
transactions contemplated hereby or compliance by such Stockholder with any of
the provisions hereof shall (A) conflict with or result in any breach of the
organizational documents of such Stockholder (if applicable), (B) result in, or
give rise to, a violation or breach of or a default under (with or without
notice or lapse of time, or both) any of the terms of any material contract,
trust agreement, loan or credit agreement, note, bond, mortgage, indenture,
lease, permit, understanding, agreement or other instrument or obligation to
which such Stockholder is a party or by which such Stockholder or any of its
Subject Shares may be bound, or (C) violate any order, writ, injunction, decree,
judgment, statute, rule or regulation applicable to such Stockholder, except for
any of the foregoing as would not reasonably be expected to prevent such
Stockholder from performing its obligations under this Agreement.
          (c) The Subject Shares. Schedule A sets forth opposite such
Stockholder’s name the number of Subject Shares beneficially owned (as defined
in Recital A above) by such Stockholder as of the date hereof. Except as set
forth on Schedule A hereto, as of the date hereof, such Stockholder has the sole
power to vote (or cause to be voted) such Subject Shares. Except as set forth on
such Schedule A, such Stockholder does not own or hold any right to acquire any
additional shares of any class of capital stock of the Company or any voting
rights with respect to any shares of any class of capital stock of the Company.
Such Stockholder has good and valid title to the Subject Shares denoted as being
owned by such Stockholder on Schedule A, free and clear of any and all pledges,
mortgages, liens, charges, proxies, voting agreements, encumbrances, adverse
claims, options, security interests and demands of any nature or kind
whatsoever, other than those created by this Agreement, as disclosed on
Schedule A, or as would not prevent such Stockholder from performing its
obligations under Section 3 of this Agreement.

2



--------------------------------------------------------------------------------



 



          (d) Reliance By Parent. Such Stockholder understands and acknowledges
that Parent is entering into the Merger Agreement in reliance upon such
Stockholder’s execution and delivery of this Agreement.
          (e) Litigation. Except as set forth on Schedule A, as of the date
hereof, there is no action, proceeding or investigation pending or, to such
Stockholder’s knowledge, threatened against such Stockholder that questions the
validity of this Agreement or any action taken or to be taken by such
Stockholder in connection with this Agreement.
     2. Representations and Warranties of Parent and Merger Sub.
     Parent and Merger Sub, jointly and severally, hereby represent and warrant
to each of the Stockholders as follows:
          (a) Due Organization, etc. Parent and Merger Sub are each duly
organized, validly existing and in good standing under the laws of their
respective jurisdictions of incorporation. Parent and Merger Sub have all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. This Agreement has been
duly authorized, executed and delivered by Parent and Merger Sub and constitutes
a valid and binding obligation of Parent and Merger Sub enforceable in
accordance with its terms subject to (i) bankruptcy, insolvency, moratorium and
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally, and (ii) general principles of equity (regardless
of whether considered in a proceeding at law or in equity).
          (b) Conflicts. (i) No filing by Parent or Merger Sub with any
Governmental Entity, and no authorization, consent or approval of any other
Person is necessary for the execution of this Agreement by Parent or Merger Sub
or the consummation by Parent or Merger Sub of the transactions contemplated
hereby and (ii) none of the execution and delivery of this Agreement by Parent
or Merger Sub, the consummation by Parent or Merger Sub of the transactions
contemplated hereby or compliance by Parent or Merger Sub with any of the
provisions hereof shall (A) conflict with or result in any breach of the
respective Certificate of Incorporation or By-Laws of Parent or Merger Sub,
(B) result in, or give rise to, a violation or breach of or a default under
(with or without notice or lapse of time, or both) any of the terms of any
contract, loan or credit agreement, note, bond, mortgage, indenture, lease,
permit, understanding, agreement or other instrument or obligation to which
Parent or Merger Sub is a party or by which Parent or Merger Sub or any of their
respective assets may be bound, or (C) violate any order, writ, injunction,
decree, judgment, statute, rule or regulation applicable to Parent or Merger
Sub, except for any of the foregoing as would not prevent Parent or Merger Sub
from performing their respective obligations under this Agreement.
     3. Covenants of Each Stockholder.
     Until the termination of this Agreement in accordance with Section 5, each
Stockholder, in its capacity as such, agrees as follows:
          (a) At the Company Stockholders’ Meeting or at any adjournment,
postponement or continuation thereof or in any other circumstance occurring
prior to the

3



--------------------------------------------------------------------------------



 



Company Stockholders’ Meeting upon which a stockholder vote or other stockholder
approval with respect to the Merger and the Merger Agreement is sought, each
Stockholder shall vote (or cause to be voted) the Subject Shares beneficially
owned (as defined in Recital A above) by such Stockholder (i) in favor of the
approval of the Merger and the approval and adoption of the Merger Agreement;
and (ii) except with the written consent of Parent and Merger Sub, against any
Company Acquisition Proposal. Any such vote shall be cast in accordance with
such procedures relating thereto so as to ensure that it is duly counted for
purposes of determining that a quorum is present and for purposes of recording
the results of such vote. Each Stockholder agrees not to enter into any
agreement or commitment with any Person the effect of which would be
inconsistent with or violative of the provisions and agreements contained in
this Section 3(a).
          (b) Each Stockholder agrees not to, directly or indirectly, (i) sell,
transfer, tender, pledge, encumber, assign or otherwise dispose of
(collectively, a “Transfer”) or enter into any agreement, option or other
arrangement with respect to, or consent to a Transfer of, or reduce his, her or
its risk in a Constructive Sale (as defined below) with respect to, any or all
of the Subject Shares, other than in accordance with the Merger Agreement, or
(ii) grant any proxies (other than the Company proxy card in connection with the
Company Stockholders’ Meeting if and to the extent such proxy is consistent with
such Stockholder’s obligations under Section 3(a) hereof), deposit any Subject
Shares into any voting trust or enter into any voting arrangement, whether by
proxy, voting agreement or otherwise, with respect to any of the Subject Shares,
other than pursuant to this Agreement or in a manner consistent with such
Stockholder’s obligations under Section 3(a) hereof. Such Stockholder further
agrees not to commit or agree to take any of the foregoing actions or take any
action that would reasonably be expected to have the effect of preventing,
impeding, interfering with or adversely affecting its ability to perform its
obligations under this Agreement. Notwithstanding the foregoing or anything to
the contrary set forth in this Agreement, each Stockholder may Transfer any or
all of the Subject Shares (i) by will, or by operation of law, in which case
this Agreement shall bind the transferee, or (ii) in connection with estate and
charitable planning purposes, including Transfers to relatives, trusts and
charitable organizations or by distribution to partners, members, stockholders
or affiliates of the Stockholder, so long as the transferee, prior to such
Transfer, executes a counterpart of this Agreement (with such modifications as
Parent may reasonably request solely to reflect such transfer). As used herein,
the term “Constructive Sale” shall mean a short sale with respect to any Subject
Shares, entering into or acquiring an offsetting derivative contract with
respect to any Subject Shares, entering into or acquiring a futures or forward
contract to deliver any Subject Shares or entering into any other or other
derivative transaction that has the effect of materially changing the economic
benefits and risks of ownership.
          (c) Such Stockholder shall not, nor shall such Stockholder act in
concert with any Person to make, or in any manner participate in, directly or
indirectly, a “solicitation” (as such term is used in the rules of the
Securities and Exchange Commission) of proxies or powers of attorney or similar
rights to vote.

4



--------------------------------------------------------------------------------



 



     4. Stockholder Capacity.
          No Person executing this Agreement, nor any officer, director,
partner, employee, agent or representative of such Person, who is or becomes
during the term of this Agreement a director or officer of the Company shall be
deemed to make any agreement or understanding in this Agreement in such Person’s
capacity as a director or officer. Each Stockholder is entering into this
Agreement solely in his or her capacity as the or beneficial owner of, or the
trustee of a trust whose beneficiaries are the beneficial owners of, such
Stockholder’s Subject Shares and nothing herein shall limit or affect any
actions taken by a Stockholder in his or her capacity as a director or officer
of the Company.
     5. Termination.
     This Agreement shall terminate (i) upon the approval and adoption of the
Merger Agreement at the Company Stockholders’ Meeting; (ii) upon the termination
of the Merger Agreement in accordance with its terms; (iii) at any time upon
notice by Parent to the Stockholders; or (iv) upon the nine-month anniversary of
the date hereof. No party hereto shall be relieved from any liability for
intentional breach of this Agreement by reason of any such termination.
Notwithstanding the foregoing, this Section 5 and Sections 7 and 8 of this
Agreement shall survive the termination of this Agreement.
     6. Appraisal Rights.
     To the extent permitted by applicable law, each Stockholder hereby waives
any rights of appraisal or rights to dissent from the Merger that it may have
under applicable law.
     7. Publication.
     Each Stockholder hereby authorizes Parent and the Company to publish and
disclose in the Proxy Statement (including any and all documents and schedules
filed with the Securities and Exchange Commission relating thereto) its identity
and ownership of Subject Shares and the nature of its commitments, arrangements
and understandings pursuant to this Agreement.
     8. Waiver of Jury Trial.
     EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH

5



--------------------------------------------------------------------------------



 



PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.
     9. Governing Law; Jurisdiction.
     This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware applicable to contracts executed in and to be
performed entirely within that State. Each party hereby agrees that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby, shall be brought only in the United States District Court
for the Middle District of Florida, Tampa Division, and consents to be subject
to the personal jurisdiction of that court. Each party further agrees that if
the United States District Court for the Middle District of Florida lacks
subject matter jurisdiction over any such suit, action or proceeding, the suit,
action or proceeding then shall be brought only in the Circuit Court of the
Thirteenth Judicial Circuit, in and for Hillsborough County, Florida, and
consents to be subject to the personal jurisdiction of that court. Each party
hereby irrevocably consents to the service of any and all process in any such
suit, action or proceeding by the delivery of such process to such party at the
address and in the manner provided in Section 13 hereof. Each of the parties
hereto irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of or in connection with
this Agreement or the transactions contemplated hereby in either the United
States District Court for the Middle District of Florida, Tampa Division, or the
Circuit Court of the Thirteenth Judicial Circuit, in and for Hillsborough
County, Florida, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum,
and agrees not to raise any other objection to venue in any such court.
     10. Specific Performance.
     Each party hereto acknowledges that money damages would be both
incalculable and an insufficient remedy for any breach of this Agreement by such
party and that any such breach would cause the other party hereto irreparable
harm. Accordingly, each party hereto also agrees that, in the event of any
breach or threatened breach of the provisions of this Agreement by such party,
the other party hereto shall be entitled to equitable relief without the
requirement of posting a bond or other security, including in the form of
injunctions and orders for specific performance.
     11. Amendment, Waivers, Etc.
     This Agreement may be amended by Parent, Merger Sub and the Stockholders at
any time before adoption of the Merger Agreement by the stockholders of the
Company; provided, however, that after such adoption, no amendment shall be made
that by law or in accordance with the rules of any relevant stock exchange or
automated inter-dealer quotation system requires further approval by such
Stockholders without such further approval. This Agreement may not be amended
except by an instrument in writing signed by Parent, Merger Sub and the
Stockholders. At any time prior to the Effective Time, Parent, Merger Sub and
the Stockholders

6



--------------------------------------------------------------------------------



 



may, to the extent legally allowed, (i) extend the time for the performance of
any of the obligations or acts of the other party; (ii) waive any inaccuracies
in the representations and warranties of the other party contained herein or in
any document delivered pursuant to this Agreement; and (iii) waive compliance
with any of the agreements or conditions of the other party contained herein;
provided, however, that no failure or delay by Parent, Merger Sub and the
Stockholders in exercising any right hereunder shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder. Any agreement on
the part of Parent or the Stockholders to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party.
     12. Assignment; No Third Party Beneficiaries.
     Neither this Agreement nor any of the rights, benefits or obligations
hereunder may be assigned by any of the parties hereto (whether by operation of
law or otherwise) without the prior written consent of all of the other parties.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person (other than Parent, Merger Sub
and the Stockholders and their respective successors and permitted assigns) any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement, and no Person (other than as so specified) shall be
deemed a third party beneficiary under or by reason of this Agreement.
     13. Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been duly given or made
(i) as of the date delivered if delivered personally or on the date of
confirmation of receipt if sent by facsimile and (ii) on the fifth business day
after deposit in the U.S. mail, if mailed by registered or certified mail
(postage prepaid, return receipt requested), in each case to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice, except that notices of changes of address shall be effective
upon receipt):

              if to Parent, to:       Koosharem Corporation     3820 State
Street     Santa Barbara, California 93105
 
  Attention:   D. Stephen Sorensen
 
  Telephone:   (805) 882-2202 (not official notice)
 
  Facsimile:   (805) 898-7111

If to any Stockholder, at the address set forth under such Stockholder’s name on
Schedule A hereto or to such other address as the party to whom notice is to be
given may have furnished to the other parties in writing in accordance herewith.

7



--------------------------------------------------------------------------------



 



     14. Severability.
     If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the maximum extent possible.
     15. Integration.
     This Agreement (together with the Merger Agreement to the extent referenced
herein), including Schedule A hereto, constitutes the full and entire
understanding and agreement of the parties with respect to the subject matter
hereof and thereof and supersedes any and all prior understandings or agreements
relating to the subject matter hereof and thereof.
     16. Mutual Drafting.
     Each party hereto has participated in the drafting of this Agreement, which
each party acknowledges is the result of extensive negotiations between the
parties.
     17. Section Headings.
     The section headings of this Agreement are for convenience of reference
only and are not to be considered in construing this Agreement.

8



--------------------------------------------------------------------------------



 



     18. Counterparts.
     This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, and of which when executed shall be
deemed to be an original but all which shall constitute one and the same
agreement.
[SIGNATURE PAGES FOLLOWS]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Voting Agreement
as of the day and date first above written.

            KOOSHAREM CORPORATION
      By:   /s/ D. Stephen Sorensen        Name:  D. Stephen Sorensen      
Title:  President and Chief Executive Officer    

            SELECT ACQUISITION, INC.
      By:   /s/ D. Stephen Sorensen       Name:  D. Stephen Sorensen      
Title:  President, Secretary and Treasurer  

10



--------------------------------------------------------------------------------



 



         

     
 
  STOCKHOLDERS:
 
  /s/ Charles H. Heist
 
   
 
  Charles H. Heist
 
  /s/ Karen L. Heist
 
   
 
  Karen L. Heist
 
  /s/ Victoria Hall
 
   
 
  Victoria Hall
 
  /s/ Dixie Lea Clark
 
   
 
  Dixie Lea Clark
 
  /s/ Kelli Ann Heist
 
   
 
  Kelli Ann Heist
 
  /s/ Rebecca Lynn Heist
 
   
 
  Rebecca Lynn Heist

            C.H. HEIST INVERVIVOS TRUST
Charles H. Heist and Rebecca L. Heist, Trustees
      By:   /s/ Charles H. Heist       Charles H. Heist, Trustee             

                  By:   /s/ Rebecca L. Heist       Rebecca L. Heist, Trustee   
         

            TRUST FBO GYPSY MARIE CORBETT
Charles H. Heist, Victoria Heist Hall and Dixie
L. Clark, Trustees
      By:   /s/ Charles H. Heist       Charles H. Heist, Trustee           

11



--------------------------------------------------------------------------------



 



         

                  By:   /s/ Victoria Heist Hall       Victoria Heist Hall,
Trustee             

                  By:   /s/ Dixie L. Clark       Dixie L. Clark, Trustee       
     

            TRUST FBO LACEY LEA CORBETT
Charles H. Heist, Victoria Heist Hall and Dixie
L. Clark, Trustees
      By:   /s/ Charles H. Heist       Charles H. Heist, Trustee             

                  By:   /s/ Victoria Heist Hall       Victoria Heist Hall,
Trustee             

                  By:   /s/ Dixie L. Clark       Dixie L. Clark, Trustee       
     

            TRUST FBO WILLIAM B. HALL III
Charles H. Heist, Victoria Heist Hall and Dixie
L. Clark, Trustees
      By:   /s/ Charles H. Heist       Charles H. Heist, Trustee             

                  By:   /s/ Victoria Heist Hall       Victoria Heist Hall,
Trustee             

                  By:   /s/ Dixie L. Clark       Dixie L. Clark, Trustee       
   

12



--------------------------------------------------------------------------------



 



         

            TRUST FBO JAMES HEIST HALL
Charles H. Heist, Victoria Heist Hall and Dixie
L. Clark, Trustees
      By:   /s/ Charles H. Heist       Charles H. Heist, Trustee             

                  By:   /s/ Victoria Heist Hall       Victoria Heist Hall,
Trustee             

                  By:   /s/ Dixie L. Clark       Dixie L. Clark, Trustee       
     

            TRUST FBO THOMAS MORRISON HALL
Charles H. Heist, Victoria Heist Hall and Dixie
L. Clark, Trustees
      By:   /s/ Charles H. Heist       Charles H. Heist, Trustee             

                  By:   /s/ Victoria Heist Hall       Victoria Heist Hall,
Trustee             

                  By:   /s/ Dixie L. Clark       Dixie L. Clark, Trustee       
   

13



--------------------------------------------------------------------------------



 



         

            TRUST FBO KELLI ANN HEIST
Charles H. Heist, Victoria Heist Hall and Dixie
L. Clark, Trustees
      By:   /s/ Charles H. Heist       Charles H. Heist, Trustee             

                  By:   /s/ Victoria Heist Hall        Victoria Heist Hall,
Trustee             

                  By:   /s/ Dixie L. Clark        Dixie L. Clark, Trustee       
     

            TRUST FBO REBECCA LYNN HEIST
Charles H. Heist, Victoria Heist Hall and Dixie
L. Clark, Trustees
      By:   /s/ Charles H. Heist        Charles H. Heist, Trustee             

                  By:   /s/ Victoria Heist Hall        Victoria Heist Hall,
Trustee             

                  By:   /s/ Dixie L. Clark        Dixie L. Clark, Trustee       
     

            TRUST FBO CHARLES H. HEIST IV
Charles H. Heist, Victoria Heist Hall and Dixie
L. Clark, Trustees
      By:   /s/ Charles H. Heist        Charles H. Heist, Trustee             

                  By:   /s/ Victoria Heist Hall        Victoria Heist Hall,
Trustee             

                  By:   /s/ Dixie L. Clark        Dixie L. Clark, Trustee       
     

14



--------------------------------------------------------------------------------



 



SCHEDULE A
STOCKHOLDERS

          Stockholder   Subject Shares
Charles H. Heist
c/o Ablest Inc.
1511 N. Westshore Blvd., Suite 900
Tampa, Florida 33607
    201,915  
 
       
Karen L. Heist
c/o Ablest Inc.
1511 N. Westshore Blvd., Suite 900
Tampa, Florida 33607
    127,248  
 
       
Victoria Hall
c/o Ablest Inc.
1511 N. Westshore Blvd., Suite 900
Tampa, Florida 33607
    91,941  
 
       
Dixie Lea Clark
c/o Ablest Inc.
1511 N. Westshore Blvd., Suite 900
Tampa, Florida 33607
    126,014  
 
        C.H. Heist Intervivos Trust

Charles H. Heist and Rebecca L. Heist, Trustees
c/o Ablest Inc.
1511 N. Westshore Blvd., Suite 900
Tampa, Florida 33607
    454,645 *

 

*   Charles H. Heist, as co-trustee of the C.H. Heist Intervivos Trust and
personal representative of the Estate of Clydis D. Heist (the “Estate”), and
Rebecca L. Heist, as co-trustee of the C. H. Heist Intervivos Trust, are parties
to a Commercial Note, dated March 24, 2006, with SunTrust Bank, a Georgia
banking corporation (“SunTrust”), pursuant to which the Estate borrowed
approximately $1,324,022.89 (the “Loan”). In connection with the Loan, Charles
H. Heist and Rebecca L. Heist, as co-trustees of the C.H. Heist Intervivos
Trust, are parties to a Security Agreement in favor of SunTrust pursuant to
which they have pledged the 454,645 shares held by the C.H. Heist Trust as
collateral for the Loan. Additionally, in connection with the Loan and Security
Agreement, Charles H. Heist, as co-trustee of the C.H. Heist Intervivos Trust
and personal representative of the Estate, and Rebecca L. Heist, as co-trustee
of the C.H. Heist Intervivos Trust, are parties to a Margin Agreement with
SunTrust. The Loan, Security Agreement and Margin Agreement contain standard
default and similar provisions that would permit SunTrust to take ownership of
the 454,645 shares held by the C.H. Heist Trust upon the occurrence of an event
of default.        

A - 1



--------------------------------------------------------------------------------



 



SCHEDULE A

          Stockholder   Subject Shares Trust FBO Gypsy Marie Corbett

Charles H. Heist, Victoria Heist Hall and Dixie L. Clark, Trustees
c/o Ablest Inc.
1511 N. Westshore Blvd., Suite 900
Tampa, Florida 33607
    64,806  
 
        Trust FBO Lacey Lea Corbett

Charles H. Heist, Victoria Heist Hall and Dixie L. Clark, Trustees
c/o Ablest Inc.
1511 N. Westshore Blvd., Suite 900
Tampa, Florida 33607
    63,766  
 
        Trust FBO William B. Hall III

Charles H. Heist, Victoria Heist Hall and Dixie L. Clark, Trustees
c/o Ablest Inc.
1511 N. Westshore Blvd., Suite 900
Tampa, Florida 33607
    32,215  
 
        Trust FBO James Heist Hall

Charles H. Heist, Victoria Heist Hall and Dixie L. Clark, Trustees
c/o Ablest Inc.
1511 N. Westshore Blvd., Suite 900
Tampa, Florida 33607
    64,606  
 
        Trust FBO Thomas Morrison Hall

Charles H. Heist, Victoria Heist Hall and Dixie L. Clark, Trustees
c/o Ablest Inc.
1511 N. Westshore Blvd., Suite 900
Tampa, Florida 33607
    64,806  
 
        Trust FBO Kelli Ann Heist

Charles H. Heist, Victoria Heist Hall and Dixie L. Clark, Trustees
c/o Ablest Inc.
1511 N. Westshore Blvd., Suite 900
Tampa, Florida 33607
    31,657  

A - 2



--------------------------------------------------------------------------------



 



SCHEDULE A

          Stockholder   Subject Shares Trust FBO Rebecca Lynn Heist

Charles H. Heist, Victoria Heist Hall and Dixie L. Clark, Trustees
c/o Ablest Inc.
1511 N. Westshore Blvd., Suite 900
Tampa, Florida 33607
    64,806 **
 
        Trust FBO Charles H. Heist IV

Charles H. Heist, Victoria Heist Hall and Dixie L. Clark, Trustees
c/o Ablest Inc.
1511 N. Westshore Blvd., Suite 900
Tampa, Florida 33607
    64,431  
 
       
Kelli Ann Heist
c/o Ablest Inc.
1511 N. Westshore Blvd., Suite 900
Tampa, Florida 33607
    20,449  
 
       
 
       
Total
    1,473,305  
 
       

 

**   Pursuant to the terms of the relevant trust agreement, on November 3, 2007,
32,403 shares will be distributed to Rebecca Lynn Heist from this trust.

A - 3



--------------------------------------------------------------------------------



 



SCHEDULE A
Section 1(e):
On March 5, 2007, David Ryman, an alleged stockholder of the Company, filed a
lawsuit against the Company, certain Company directors and officers, and other
parties, on behalf of a putative class of the Company’s “public stockholders.”
The litigation is pending in the Circuit Court of the 13th Judicial Circuit in
and for Hillsborough County, Florida. On March 26, 2007, the Company was served
with the Summons and Complaint. The litigation relates to the Company’s
January 23, 2007 announcement that: (i) certain existing investors, including
Charles H. Heist, III, the Company’s Chairman of the Board, Kurt R. Moore, the
Company’s President and Chief Executive Officer, and two partnerships that own
Company shares, had presented the Company with a proposal to acquire all of the
Company’s publicly held common stock; and (ii) the Company’s Board of Directors
had formed a Special Committee of four independent directors to review and
evaluate the proposal, and as well as other strategic alternatives for the
Company. In his Complaint, the plaintiff seeks: (i) an order enjoining the
defendants from proceeding with, consummating or closing the proposed
transaction; (ii) in the event that the transaction is closed, an order
rescinding the transaction or awarding damages; and (iii) an award of attorney’s
fees, expert’s fees and costs.

A - 4